In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00011-CV


                     IN RE LEE CORNELIUS MURRAY, RELATOR

   ORDER REINSTATING ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                   February 15, 2019

                                        ORDER
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      We dismissed relator Lee Cornelius Murray’s petition for writ of mandamus on

February 5, 2019, because Murray failed to pay the filing fee or comply with chapter 14

of the Civil Practice and Remedies Code within the prescribed time. On February 12,

2019, Murray paid the filing fee to the clerk of this court. Accordingly, we reinstate the

proceeding on the court’s docket and vacate our prior opinion and judgment.

      The court requests that respondent, the Honorable John B. Board, and real party

in interest, the State of Texas, file a response to the petition for writ of mandamus by

February 25, 2019. TEX. R. APP. P. 52.4.


                                                Per Curiam